Citation Nr: 0024090	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  97-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Debora L. Wagner, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to March 
1965.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating action of 
the Louisville, Kentucky Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board remanded the case in November 1998 for further 
development.  


REMAND

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  As 
such, VA is obligated to assist him in the development of 
that claim.    

When the Board initially reviewed the veteran's appeal in 
November 1998, it was noted that the record included numerous 
conflicting diagnoses.  Therefore, the case was remanded in 
an attempt to reconcile the diagnoses, and in light of Colvin 
v. Derwinski, 1 Vet. App. 171 (1991), obtain a definitive 
opinion whether any current psychiatric disorder had its 
origin or was aggravated in service.  

It was contemplated that the VA examination conducted on 
remand would be performed by a panel of two psychiatrists who 
would address the concerns posed by the Board.  Although the 
veteran was subsequently examined on at least four separate 
occasions, the respective diagnoses, and the etiologies of 
each, were never reconciled in a joint signed opinion.  Only 
one of the examiners attempted to fully reconcile the 
divergent opinions; the others have either not had a similar 
opportunity, or failed to complete the task set forth in the 
prior remand.  By requesting that the veteran be examined by 
a panel, the Board anticipated that each examiner would 
contribute to a final jointly signed opinion which reconciled 
any and all divergent opinions as to the nature of any 
psychiatric disorder, as well as whether it is at least as 
likely as not that the disability diagnosed was incurred or 
aggravated in-service.  

In a statement received at the RO in May 2000, the veteran's 
representative expressed her concerns about the adequacy of 
the examinations conducted pursuant to the Board remand and 
whether those examinations comply with the remand 
instructions.  While the RO is correct in noting that the 
examinations did not have to be conducted simultaneously, the 
intent of the remand was that each and every examiner would 
contribute to the final joint opinion addressing the nature, 
etiology and relationship to service of each diagnosed 
psychiatric entity.  

A  remand by the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, the Board itself 
errs in failing to insure compliance.  The Board finds that 
the present case is not ready for appellate review and must 
be remanded for further development.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for any 
psychiatric disability since 1999.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  Thereafter, the VA examiners who 
conducted the VA examinations in May, 
September and December 1999, and February 
2000, should each review the claims 
folder and meet to reconcile the 
conflicting diagnoses.  In a joint 
opinion the examiners should come to a 
consensus as to the nature and etiology 
of any psychiatric disability present.  
In that joint opinion  the examiners must 
further specifically express an opinion 
whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disability was incurred or aggravated by 
the veteran's active duty service.  A 
complete rationale for any opinion 
expressed must be provided.  The joint 
opinion must be signed by all examiners.

If the examiners who conducted the 
aforementioned studies are not available, 
the veteran should be afforded a special 
VA psychiatric examination by a panel of 
two psychiatrists.  Given the range of 
opinions of record, the RO may elect, AT 
THEIR OPTION, to schedule the veteran for 
a period of observation and evaluation in 
order to obtain the necessary opinions.  
Whether a new examination is ordered, or 
a period of observation and evaluation 
ordered, the claims folder and a complete 
copy of this Remand must be made 
available to the examiners prior to the 
examination or period of observation.  
Based on the examination or period of 
observation and evaluation, the examiners 
should determine the nature and etiology 
of any psychiatric disability found.  
Conflicting diagnoses must be reconciled.  
In addition, the examiners must provide a 
joint opinion addressing whether it is at 
least as likely as not that any currently 
demonstrated psychiatric disability was 
incurred in or aggravated during the 
veteran's military service.  A complete 
rationale for any opinion expressed must 
be provided. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested reports do not include all 
opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


